DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2021 has been entered.
Election/Restrictions
This action is in response to papers filed 8/26/2021.
Claims 19-20, 27, 34, 99-103, 106, 107, 114-115 are pending.
Applicant’s election of group II (i)    the combination of the following four genes: SOCS3, SOCS1, TNFAIP3, and CD38; (ii)    the expression level of the one or more genes set forth in Table 1 in a reference population; (iii)    detection of nucleic acid; and (iv)    an IRAK4 inhibitor as the specific IRAK4 pathway inhibitor ,  in the reply filed on 8/3/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 20, 99-100,  encompass additional genes in addition to the elected species and thus are withdrawn.
Claim 1-2, 9-10, 17-18, 35-37, 44-45, 52-54, 61, 68-88, 91-92 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/3/2020.
Claims 19, 27, 34, 102-103, 106-107, 114-115 are being examined.
Priority
The instant application as filed 12/13/2019 and is a continuation of PCT/US2018/037826  filed 06/15/2018 which claims priority from provisional application 62521299, filed 06/16/2017.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 19 is objected to as it recites “IRAK4” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Claims  27, 34, 102-103, 106-107, 114-115 are objected to as they depend from claim 19.
Response to Arguments
This is a new ground of objection necessitated by amendment. The previous objection to the claims are been withdrawn in view of the amendment.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 27, 34, 102-103, 106-107, 114-115 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in 
The rejected claims 19, 27, 34, 102-103, 106-107, 114-115 encompass treating a human SLE patient with a small molecule IRAK4 inhibitor to a human patient that have previously been dosed with the IRAK4 small molecule inhibitor and had decreased expression in the blood of SOCS3, SOCS1, TNFAIP3, and CD38 relative to any reference value.   Claim  27  draws invention to a decrease of 0.5 fold, while claim 34 draw the reference expression level in any reference population of any species.  The claims do not set forth any structural requirements for the genes, IRAK4 small molecule inhibitor or the sample from which the reference sample is obtained..
The claim is to the detection of decreased expression of any of the recited genes in table 1 following treatment relative to any reference expression level.
The specification teaches, “As used herein, the terms "patient," "individual," and "subject" are used interchangeably and refer to any single animal, more preferably a mammal (including such non-human animals as, for example, cats, dogs, horses, rabbits, zoo animals, cows, pigs, sheep, and non-human primates) for which treatment is desired. In particular embodiments, the patient herein is a human. The patient may be a patient having, suspected of having, or at risk of suffering from an IRAK4-mediated disorder or condition (e.g., an immune disorder, an inflammatory disorder, a fibrotic disorder, an eosinophilic disorder, an infection, pain, a central nervous system disorder, an acute kidney injury, a chronic kidney disease, endometriosis, non-alcoholic fatty   liver disease, a metabolic syndrome, and obesity). The patient may have been 
	The specification in example 1 provides a teaching of patients carrying loss of function mutation in IRAK4 (page 57) in comparison to healthy controls (page 57).  The specification teaches, “To this end, an analysis of the microarray dataset of GEO Accession GSE25742 (Alsina et al. Nat. Immunol. 15:1134-42, 2014), a genome-wide microarray expression profiling study of whole blood from patients with defects in toll- like receptor (TLR) and interleukin-1 receptor (IL-1 R) (i.e., the Toll/IL-1 receptor (TIR) pathway) signaling, was performed. Analysis of the microarray dataset identified 285 genes that displayed significantly lower induction by the TLR7/8 stimulator R848 (resiquimod) in the whole blood from IRAK4-deficient patients compared to healthy patient controls (false discovery rate (FDR) < 0.05; fold-change (FC) > 1.25)” (page 57).  Example 1 references figure 1 which provides a microarray, but no indication of genes involved or detected.
The specification in example 2 teaches, “Analysis of two extra-renal systemic lupus erythematosus (SLE) patient cohorts was performed to determine which of the 285 differentially expressed genes identified in Example 1 also showed elevated  

The specification in example 4 teaches the use of IRAK4 kinase dead transgenic mice. The specification teaches, “Bone marrow-derived macrophages (BMDMs) from the IRAK4 KD mice (n = 5) and wild-type control mice (n = 5) were harvested and stimulated in vitro for four hours with R848, a TLR7 agonist. Gene expression analyses were performed by Fluidigm for the putative IRAK4 pathway biomarker genes in unstimulated and stimulated BMDMs from IRAK4 KD and wild-type control mice. The gene expression analyses showed that the putative IRAK4 pathway biomarker genes displayed impaired induction by TLR7 in BMDMs from IRAK4 KD mice compared to IRAK4 wild-type mice (Figs. 4 and 6). Similar gene expression  analyses of whole blood from human IRAK4-- patients showed that certain putative IRAK4 pathway biomarker 

	The specification in example 4 teaches, “The 24 IRAK4 pathway biomarker genes were subsequently characterized based on inducibility by 
R848 and dose-dependent downregulation by two distinct IRAK4 small molecule inhibitor test compounds, G03074387 (G-4387) (BMS) and G03081557 (G-1557) (Pfizer), in human whole blood samples. Whole blood  samples from three healthy donors were divided into six arms: (1) unstimulated; (2) stimulated with R848 at 1.25 pM (~440 ng/ml); (3) G-4387 at IC50 (268 nM) for 1 hour + R848 stimulation for 3.5 hours; (4) G-4387 at  IC70 (553 nM) for 1 hour + R848 stimulation for 3.5 hours; (5) G-4387 at IC90 (1.75 pM) for 1 hour + R848   stimulation for 3.5 hours; and (6) G-4387 at 5 pM for 1 hour + R848 stimulation for 3.5 hours. Similar experiments were conducted using whole blood samples from the same three healthy donors for G-1557,  except that the dose of G-1557 in Arms (3)-(6) were as follows: (3) G-1557 at IC50 (13 nM); (4) G-1557 at  IC70 (25 nM); (5) G-1557 at IC90 (70 nM); and (6) G-1557 at 200 nM. For both experiments, RNA was  subsequently extracted and transcript levels of the 24 IRAK4 pathway biomarker genes were measured by qPCR. The results of these experiments are shown in Figs. 8 and 9. Of the 24 IRAK4 pathway biomarker  genes, nine genes (CD38, SOCS3, AQP9, CDKN1A, GADD45B, B4GALT5, IL15RA, TNFAIP3, and 
Benner et al (Trends in Genetics (2001) volume 17, pages 414-418) teaches that, “Here, the ‘homology-implies-equivalency’ assumption is restricted to a subset of homologs that diverged in the most-recent common ancestor of the species sharing the homologs. This strategy is useful, of course. But it is likely to be far less general than is widely thought. Two species living in the same space, almost by axiom, cannot have identical strategies for survival. This, in turn, implies that two orthologous proteins might not contribute to fitness in exactly the same way in two species” (see page 414, 3rd column last full paragraph).  Benner specifically describes that although the leptin gene homologs have been found in mice and humans, their affect is different (see page 414, 3rd column last paragraph-3rd column page 415).  Benner specifically teaches that the leptin gene in mice plays a major role in obesity, but no such effect has been demonstrated in humans due perhaps to the different evolutionary forces.  Benner thus teaches that the activity and function of genes in different species is unpredictable.
The art of Cheung et al (Nature Genetics, 2003, volume 33, pages 422-425) teaches that there is natural variation in gene expression among different individuals.  The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) p.422, last paragraph; Fig 1).  The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).

Greenbaum et al (Genome Biology 2003, volume 4, article 117, pages 1-8) teaches that protein and mRNA levels are not predictably correlated (see abstract).  Greenbaum teaches the same mRNA expression levels can be accompanied by upto 20 fold differences in protein levels (page 4, 1st column, 1st full paragraph).  Greenbaum et al further teaches there are 3 reasons for a lack of correlation between mRNA and protein levels.  First there is post-transcriptional regulation of protein synthesis.  Second, proteins have different half-lives than mRNA.  Third, there is a significant amount of error in the determination of protein and mRNA levels (see page 4, 2nd column, 1st full paragraph).  
Wang(Biomedical reports (2015) volume 3, pages 675-680) teaches TNFAIP3 is decreased in blood subjects with rheumatoid arthritis (figure 1) relative to controls.
Tsao (Clin Exp Med (2008) volume 8, pages 179-175), teaches, “It was found that SLE patients with the active disease activity significantly express higher CIS transcript levels than normal individuals and SLE patients with the inactive disease activity, whereas the difference in SOCS1, SOCS2 and SOCS3 transcript levels between normal individuals and SLE patients is not statistically significant. However, transcript levels of these CIS/SOCS genes in RA patients were not significantly different from those in normal individual.”
Zhao (Rheumatology (2017) volume 56, pages 835-843) teaches, “The downregulation of TNFAIP3 in CD4+ T cells of SLE was potentially regulated by demethylation of histone H3K4, which led to a decreased amount of H3K4me3 in the promoter of the TNFAIP3 gene. The dysregulation of TNFAIP3 in CD4+ T cells may contribute to the pathogenesis of SLE by overproduction of inflammatory cytokine IFN-g and IL-17. TNFAIP3 may serve as a promising target for the treatment of SLE in clinical practice.”  Thus it would be unpredictablefor  any decrease in the recited genes with an IRAK4 small molecule inhibitor.  
Gregorieff (The Journal of Biological Chemistry (2000) volume 275, pages 21596-21604) teaches, “there are data indicating that certain SOCS proteins are unstable in cells (26–28) and that their half-life may be influenced by binding of elongins nd column bottom).  Gregorieff  teaches, “Herein, we have provided evidence that the expression of at least one SOCS family member, i.e. SOCS-1, can be modulated at the level of translational initiation. “
The specification does not provide adequate written description of IRAK4 inhibitors which treat IRAK 4 mediated conditions or disorders as the specification provides no working examples.  Further the teachings of the specification in which an inhibitor is used are limited to healthy samples in which IRAK4 pathway is stimulated pharmacologically which is different than an IRAK4 mediated condition.  The specification provides no working examples in which IRAK4 mediated condition is the decreased expression of IRAK4 following treatment with an IRAK4 pathway inhibitor decreases expression of any of the recited genes to treat an IRAK4 mediated condition. 
Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.
The claim as originally filed required determining the expression of one or more genes following treatment with an IRAK4 pathway inhibitor, comparing to a control and administering basing on a decreased expression of any of the genes.  The instant amendment has replaced the active steps of determining expression with a step of “(a) providing a human patient having decreased expression levels of SOCS3, SOCS1, TNFAIP3, and CD38 relative to a reference expression level in a blood sample obtained from the patient at a time point following administration of a first dose of the IRAK4 inhibitor.”  The response provides no indication where support for such an amendment can be found.  Searching and review of the specification did not reveal support for 
Further claim 19 has been amended to recite, “IRAK4 small molecule inhibitor” with the functional characteristic , “the IRAK4 small molecule inhibitor has been determined to have decreased mRNA expression levels of Suppressor of Cvtokine Siqnalinq 3 (SOCS3), Suppressor of Cvtokine Sicnalin 1 (SOCS1), Tumor Necrosis Factor Alpha-Induced Protein 3 (TNFAIP3), and Cluster of Differentiation 38 (CD38) relative to a reference mRNA expression level.”     The specification has antecedent basis for IRAK4 pathway inhibitor.  The specification on page 10 states:
 The term "IRAK4 inhibitor" or "IRAK4 antagonist" refers to molecule that decreases, blocks, inhibits, abrogates, or interferes with IRAK4 activation or function. In a particular embodiment, an IRAK4 inhibitor has  a binding affinity (dissociation constant) to IRAK4 of about 1,000 nM or less. In another embodiment, an  IRAK4 inhibitor has a binding affinity to IRAK4 of about 100 nM or less. In another embodiment, an IRAK4 inhibitor has a binding affinity to IRAK4 of about 50 nM or less. In another embodiment, an IRAK4 inhibitor has a binding affinity to IRAK4 of about 10 nM or less. In another embodiment, an IRAK4 inhibitor has a   binding affinity to IRAK4 of about 1 nM or less. In a particular embodiment, an IRAK4 inhibitor inhibits IRAK4  signaling with an IC50 of 1,000 nM or less. In another embodiment, an IRAK4 inhibitor inhibits IRAK4  signaling with an IC50 of 500 nM or less. In another embodiment, an IRAK4 inhibitor inhibits IRAK4 signaling  with an IC50 of 50 nM or less. In another embodiment, an IRAK4 inhibitor inhibits IRAK4 signaling with an  IC50 of 10 nM or less. In another embodiment, an IRAK4 inhibitor inhibits IRAK4 signaling with an IC50 of 1 nM or less. In some embodiments, the IRAK4 inhibitor is a small molecule inhibitor of IRAK4.  
Thus the claims encompass a genus of potential IRAK4 small molecule inhibitors with the function ,” the IRAK4 small molecule inhibitor has been determined to have 
In the description of figure 8, the specification states, “results of dose-escalation experiments using two distinct IRAK4 small molecule inhibitors G03074387 (G-4387) (BMS) and G03081557 (G-1557) (Pfizer) in human whole blood samples, with or without stimulation by R848. IRAK4 biomarker genes that displayed a dose-dependent downregulation by the test IRAK4 small molecule inhibitor in at least two out of three of the tested human donor samples is identified by a "Y."  However, searching the art only reveal support for these inhibitors as disclosed by tradename or number in the instant application.
Thus while the claims encompass a genus of “IRAK4 small molecule inhibitors” with the functional characeetistic, “he IRAK4 small molecule inhibitor has been determined to have decreased mRNA expression levels of Suppressor of Cvtokine Siqnalinq 3 (SOCS3), Suppressor of Cvtokine Sicnalin 1 (SOCS1), Tumor Necrosis Factor Alpha-Induced Protein 3 (TNFAIP3), and Cluster of Differentiation 38 (CD38) relative to a reference mRNA expression level”  the specification has not provided the structure of any “IRAK4 small molecule inhibitors.”
Thus the claims lack adequate written description.
Response to Arguments
The response traverses the rejection by noting the amendment to the claims.  This argument has been thoroughly reviewed but is not considered persuasive as the 
The response continues by asserting the claims are based on the Applicant’s surprising discovery of specific genes that are upregulated  in pateitnt with IRAK related conditions, SLE (example 2).  This argument has been thoroughly reviewed but is not considered persuasive as the claims are drawn to decreasing expression based on treatment with an IRAK4 small molecule inhibitor.  It is not drawn to the correlation of the recited genes being upregulated in SLE.  Thus the arguments are not consistent with the claims.  
The response continues by providing the arguments with respect to small molecule inhibitors.  These arguments are not persuasive as the specification does not disclose the structure of any of the compounds used as detailed in the later part of the rejection.  The response continues by asserting that one of skill in the art would recognize small molecule inhibitors of IRAk4 by citing different patents.  This argument has been thoroughly reviewed but is not considered persuasive as merely demonstrating there were different IRAK4 inhibitors does not demonstrate they down regulated the recited genes at any and or every time following treatment with the inhibitor.  Further it does not demonstrate any of the compounds taught by the recited patterns down regulate any of the recited genes.  
The response continues by asserting that the time the invention was filed one of skill in the art would recognize that IRAK4 small molecule inhibitors decreased expression of the recited genes.  This argument has been thoroughly reviewed but is not considered persuasive as the teachings of the specification are limited to ex vivo 
Claims 19, 27, 34, 102-115 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for, 
does not reasonably provide enablement for use of any sample , any decease and comparison to any reference expression profile from any species.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors have been described by the court in re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in the Ex parte Forman.  
The nature of the invention and the breadth of the claims:
	Independent claim 19 is drawn to A method of treating a human patient having systemic lupus erythematosus with an IRAK4 small molecule inhibitor, the method comprising administering a dose of the IRAK4 small molecule inhibitor to the human patient, wherein a blood sample obtained from the human patient at a time point followin administration of a prior dose of the IRAK4 small molecule inhibitor has been determined to have decreased mRNA expression levels of Suppressor of Cvtokine Siqnalinq 3 (SOCS3), Suppressor of Cvtokine Sicnalin 1 (SOCS1), Tumor Necrosis Factor Alpha-Induced Protein 3 (TNFAIP3), and Cluster of Differentiation 38 (CD38) relative to a reference mRNA expression level.	The claims encompass any reference level from any tissue from any species.
The claims encompass treatment at any time point after treatment with an IRAK4 small molecule  inhibitor from immediately after treatment to years after treatment.
The claims encompass anything that can broadly be interpreted as encompassed by an IRAK4 small molecule inhibitor.
The claims present no active step requiring determining expression of the recited genes.  Thus the claims encompass providing the human patient without determining expression of the recited genes.  
mRNA expression levels of SOCS3, SOCS1, TNFAIP3, and CD38 are decreased at least about 0.5-fold relative to the reference mRNA expression level..
	Claim 34 depends from claim 19 and draws the invention to wherein the reference mRNA expression level is: (i) the mRNA expression levels of SOCS3, SOCS1, TNFAIP3, and CD38 in a blood sample from the human patient obtained prior to administration of the small molecule inhibitor; 2Application No. 16/713,638Attorney Docket No.: 50474-170002 Response dated August 27, 2021Genentech Docket No.: P34296-US-1 Reply to Office Action of May 10, 2021 (ii) the mRNA expression levels of SOCS3, SOCS1, TNFAIP3, and CD38 in blood samples obtained from a reference human population; (iii) pre-assigned mRNA expression levels of SOCS3, SOCS1, TNFAIP3, and CD38; or (iv) the mRNA expression levels of SOCS3, SOCS1, TNFAIP3, and CD38 in a blood sample obtained from the human patient at a previous time point, wherein the previous time point is following administration of the small molecule inhibitor.
	Claim 102 depends from claim 34 and draws the invention to wherein the mRNA expression levels of SOCS3, SOCS1, TNFAIP3, and CD38 in blood samples obtained from a reference human population are median mRNA expression levels of SOCS3, SOCS1, TNFAIP3, and CD38 determined in blood samples obtained from a reference human population.
Claim 103 depends from claim 19 and draws the invention to wherein the blood sample obtained from the human patient is a whole blood sample, a plasma sample, or a serum sample.

	Claim 107 depends from claim 106 and draws the invention to, wherein the mRNAexpression level is determined by qPCR.
	Claim 114 depends from claim 19 and draws the invention to further comprising administering to the patient an additional therapeutic agent.
	Claim 115 depends from claim 114 and draws the invention to wherein the additional therapeutic agent is a corticosteroid, a nonsteroidal anti-inflammatory drug (NSAID), chloroquine, hydroxychloroquine (PLAQUENIL®), cyclosporine, azathioprine, methotrexate, mycophenolate mofetil (CELLCEPTO), or cyclophosphamide (CYTOXAN®).
The amount of direction or guidance and the Presence and absence of working examples.
	The specification in example 1 provides a teaching of patients carrying loss of function mutation in IRAK4 (page 57) in comparison to healthy controls (page 57).  The specification teaches, “To this end, an analysis of the microarray dataset of GEO Accession GSE25742 (Alsina et al. Nat. Immunol. 15:1134-42, 2014), a genome-wide microarray expression profiling study of whole blood from patients with defects in toll- like receptor (TLR) and interleukin-1 receptor (IL-1 R) (i.e., the Toll/IL-1 receptor (TIR) pathway) signaling, was performed. Analysis of the microarray dataset identified 285 genes that displayed significantly lower induction by the TLR7/8 stimulator R848 (resiquimod) in the whole blood from IRAK4-deficient patients compared to healthy 
	The specification in example 2 teaches, “Analysis of two extra-renal systemic lupus erythematosus (SLE) patient cohorts was performed to determine which of the 285 differentially expressed genes identified in Example 1 also showed elevated  
baseline expression in SLE patients. Peripheral blood mononuclear cell (PBMC) microarray data (University of Michigan Cohort; SLE (n = 61), healthy controls (HC) (n =20)) and whole blood RNA sequencing data  (ROSE Phase II Study (Kalunian et al. Ann. Rheum. Dis. 75: 196-202, 2016); SLE (n = 103), HC (n = 19))  were analyzed for differential expression between the SLE and HC groups in both datasets. 44 genes of the 285 differentially expressed genes were subsequently identified as upregulated in SLE patients compared to healthy patients in both datasets (p < 0.05; FC > 1.2) (Figs. 3 and 6).
	The specification in example 4 teaches the use of IRAK4 kinase dead transgenic mice. The specification teaches, “Bone marrow-derived macrophages (BMDMs) from the IRAK4 KD mice (n = 5) and wild-type control mice (n = 5) were harvested and stimulated in vitro for four hours with R848, a TLR7 agonist. Gene expression analyses were performed by Fluidigm for the putative IRAK4 pathway biomarker genes in unstimulated and stimulated BMDMs from IRAK4 KD and wild-type control mice. The gene expression analyses showed that the putative IRAK4 pathway biomarker genes displayed impaired induction by TLR7 in BMDMs from IRAK4 KD mice compared to 
genes also displayed impaired induction by TLR7 (Fig. 6). In particular, 24 genes of the 44 total putative  IRAK pathway biomarker genes were found to display impaired induction by TLR7 in both human and mouse.  These 24 IRAK4 pathway biomarkers are listed in Table 1 and described herein and highlight the  commonality between human and mouse systems” (page 58).
	The specification in example 4 teaches, “The 24 IRAK4 pathway biomarker genes were subsequently characterized based on inducibility by 
R848 and dose-dependent downregulation by two distinct IRAK4 small molecule inhibitor test compounds, G03074387 (G-4387) (BMS) and G03081557 (G-1557) (Pfizer), in human whole blood samples. Whole blood  samples from three healthy donors were divided into six arms: (1) unstimulated; (2) stimulated with R848 at 1.25 pM (~440 ng/ml); (3) G-4387 at IC50 (268 nM) for 1 hour + R848 stimulation for 3.5 hours; (4) G-4387 at  IC70 (553 nM) for 1 hour + R848 stimulation for 3.5 hours; (5) G-4387 at IC90 (1.75 pM) for 1 hour + R848   stimulation for 3.5 hours; and (6) G-4387 at 5 pM for 1 hour + R848 stimulation for 3.5 hours. Similar experiments were conducted using whole blood samples from the same three healthy donors for G-1557,  except that the dose of G-1557 in Arms (3)-(6) were as follows: (3) G-1557 at IC50 (13 nM); (4) G-1557 at  IC70 (25 nM); (5) G-1557 at IC90 (70 nM); and (6) G-1557 at 200 nM. For both experiments, RNA was  subsequently extracted and transcript levels of the 24 IRAK4 pathway biomarker genes were measured by qPCR. The results of these experiments are shown in Figs. 8 and 9. Of the 24 IRAK4 pathway biomarker  genes, nine genes 
Presence and absence of working examples
	The specification provides no working examples in which an IRAK4 pathway inhibitor is used to treat an SLE in a human.
The teachings of specification provide no teachings in which a treatment of a subject with an IRAK4 pathway inhibitor in a human patient with SLE provides for improvement of symptoms.
The specification provides no teachings of specific IRAK4 small molecule inhibitors other than G-4387 and G-1557, which could not be found in the art.
The specification provides no teachings of how providing a human patient having decreased expression levels of SOCS3, SOCS1, TNFAIP3, and CD38 relative to a reference expression level in a blood sample obtained from the patient at a time point following administration of a first dose of the IRAK4 inhibitor without assaying the expression of the recited genes. 
The state of prior art and the predictability or unpredictability of the art:
MPEP2164.03 teaches, " The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications 
Benner et al (Trends in Genetics (2001) volume 17, pages 414-418) teaches that, “Here, the ‘homology-implies-equivalency’ assumption is restricted to a subset of homologs that diverged in the most-recent common ancestor of the species sharing the homologs. This strategy is useful, of course. But it is likely to be far less general than is widely thought. Two species living in the same space, almost by axiom, cannot have identical strategies for survival. This, in turn, implies that two orthologous proteins might not contribute to fitness in exactly the same way in two species” (see page 414, 3rd column last full paragraph).  Benner specifically describes that although the leptin gene homologs have been found in mice and humans, their affect is different (see page 414, 3rd column last paragraph-3rd column page 415).  Benner specifically teaches that the leptin gene in mice plays a major role in obesity, but no such effect has been demonstrated in humans due perhaps to the different evolutionary forces.  Benner thus teaches that the activity and function of genes in different species is unpredictable.

Saito-Hisaminato et al. (DNA research (2002) volume 9, pages 35-45) teaches that gene expression is not predictable across different human tissues.
Wang(Biomedical reports (2015) volume 3, pages 675-680) teaches TNFAIP3 is decreased in blood subjects with rheumatoid arthritis (figure 1) relative to controls.
Tsao (Clin Exp Med (2008) volume 8, pages 179-175), teaches, “It was found that SLE patients with the active disease activity significantly express higher CIS transcript levels than normal individuals and SLE patients with the inactive disease activity, whereas the difference in SOCS1, SOCS2 and SOCS3 transcript levels between normal individuals and SLE patients is not statistically significant. However, transcript levels of these CIS/SOCS genes in RA patients were not significantly different from those in normal individual.”
Zhao (Rheumatology (2017) volume 56, pages 835-843) teaches, “The downregulation of TNFAIP3 in CD4+ T cells of SLE was potentially regulated by demethylation of histone H3K4, which led to a decreased amount of H3K4me3 in the promoter of the TNFAIP3 gene. The dysregulation of TNFAIP3 in CD4+ T cells may 
Gregorieff (The Journal of Biological Chemistry (2000) volume 275, pages 21596-21604) teaches, “there are data indicating that certain SOCS proteins are unstable in cells (26–28) and that their half-life may be influenced by binding of elongins B and C to their SOCS box.” (21596, 2nd column bottom).  Gregorieff  teaches, “Herein, we have provided evidence that the expression of at least one SOCS family member, i.e. SOCS-1, can be modulated at the level of translational initiation. “
The level of skill in the art: 
	The level of skill in the art is deemed to be high
Quantity of experimentation necessary:
In order to practice the invention as claimed, one would first have to establish how to determine the human  SLE  patient had decreased expression of the recited genes after treatment with an IRAK4 small molecule inhibitor assaying the expression in blood cells as the claim no longer provides these as positive active steps, but merely require providing a human patient with this expression pattern in blood.  It would be unpredictable as the teachings of the specification are limited to treatment and assaying.  Further the specification provides no indication on how to provide a patient without assaying as encompassed by the claims.
Further the artisan would have to determine a predicative relationship exists between the use of any IRAK4 inhibitor and SLE.   Experimentation would be replete 
Further one of skill in the art would have to determine if the decreased expression of the recited genes in humans relative to reference values  from any species is indicative of response to IRAK4 in humans with SLE, this would be unpredicttable as the art recognizes that homologs from different species have different functions due to different evolutionary pressures.  Thus it would be unpredictable to extrapolate the findings of the instant studies to other species without evidence such a correlation exists.
It would be unpredictable to use any time point as the art recognizes different drugs are metabolized and cleared at different rates. Thus it would be unpredictable to extrapolate someone treated last year with IRAK4 small molecule inhibitor with possible response to treatment.
Further it would be unpredictable to use any reference expression level.  The art teaches in SOCS1 and TNFAAIP3 are underexpressed in SLE and rheumatoid arthritis.  Further genes are differentially expressed in different tissues.  Thus it would be 
Further the specification provides no evidence treatment with an IRAK4 small molecule inhibitor in which IRAK expression or activity is decreased allows for decreased expression of any of the recited markers and thus treatment of the condition.
Further prior art demonstrates that expression of mRNA is not predictably correlated with mRNA, thus as the specification teachings are limited to mRNA the use of protein levels would be unpredictable.
Therefore, in light of the breadth of the claims, the lack of guidance in the specification, the high level of unpredictability in the associated technology, the nature of the invention, the negative teachings in the art, and the quantity of unpredictable experimentation necessary to practice the claimed invention, it would require undue experimentation to practice the invention as claimed.
Response to Arguments
The response traverses the rejection asserting the claims now limit the patient to human SLE patients.  This argument has been thoroughly reviewed but is not considered persuasive as the reference expression value is not limited to humans.
The response continues by asserting, “the Manual of Patent Examining Procedure ("MPEP") § 2164.02 makes clear that "[t]he specification need not contain an example if the invention is otherwise disclosed in such a manner that one skilled in the 
The response traverse the rejection with respect to different tissues by asserting the independent claim now requires the sample is blood.  This argument has been thoroughly reviewed but is not considered persuasive as the reference expression level is not limited to blood.  Further Tsao and Wang teach the expression of the recited genes in blood samples is unpredictable depending on conditions.
The response continues by asserting, “variation in gene expression among samples obtained from different patients does not negate the enablement of the present claims. The claims are directed to methods in which the expression levels of IRAK4 pathway genes, including SOCS3, SOCS1, TNFAIP3, and CD38, are compared to a reference expression level of the specified IRAK4 pathway genes. Thus, the effects of variation among patient samples are mitigated by comparing expression levels of IRAK4 pathway genes to respective reference expression levels.”  This argument is confusing as all genes have variability between samples.  Thus one of skill in the art recognizes even the recited genes have variability between samples.  Thus it would be unpredictable to use any decrease as indicative for treating a subject.
The response continues by asserting, “Greenbaum was published over 15 years ago, and one of skill in the art will appreciate that modern mRNA and protein detection techniques have since been developed with enhanced sensitivity. The Office has not provided any evidence that an increase in IRAK4 or IRAK4 pathway mRNA expression nd column bottom).  Gregorieff  teaches, “Herein, we have provided evidence that the expression of at least one SOCS family member, i.e. SOCS-1, can be modulated at the level of translational initiation. “
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19-20, 27, 34  is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton (Hindawi Publishing Corporation Mediators of Inflammation Volume 2010, Article ID 498980, 9 pagesdoi:10.1155/2010/498980),  Loiarro (Journal of Leukocyte Biology (2007) volume 82, pages 801-810),  Stanton (WO0035473A2), Koziczak-Holbro Dimitriou (Immunological Reviews 2008 Vol. 224: 265–283.), Powers (Bioorganic & Medicinal Chemistry Letters 16 (2006) 2842–2845)
The art exemplified in the prior art cited below IRAK4 was known to be part of the Toll-Like Receptors that are known to be involved in SLE.  The art demonstrates small molecule inhibitors as well as larger inhibitors were known to regulate IRAK4.  Furtehr the art exemplified below demonstrates CD38, SOCS1, SOCS3 and TNFAIP3 (A20) were known to be regulated by IRAK4.
Horton teaches, “Moreover, the nucleic acid binding TLRs 7 and 9 have been connected to both human and mouse models of systemic lupus erythematosus (SLE) [12–17]. Because of these links between TLRs and autoimmunity, a great deal of work has been directed toward understanding how these receptors act in disease progression. Two major possibilities arise in describing how TLRs might work in autoimmunity; either they are stimulated by exogenous antigens, like viral ssRNA, which then stimulate resident immune cells, or the TLRs recognize endogenous self-antigens to initiate and propagate inflammation and autoimmunity.”  )[age 1, 2nd columnHorton teaches, “Another potential target for minimizing damaging TLR signaling is IRAK4. Briefly, IRAK4 is a kinase that interacts with MyD88 and TRAF6 and is associated with the activation of the downstream transcription factors in TLR signaling. Based on IRAK4-deficient animal models, this kinase has been shown to be indispensible in TLR signaling [89, 90]. Because of this idea that IRAK4 is necessary for production of effectors in a TLR-dependent manner, it has been subjected to targeted therapy. However, IRAK4 inhibitors developed to date have yet to be analyzed for efficacy in animal models [91–94]” (page 5, 1st column, 2nd full paragraph).

Loiarro teaches, “Inhibition of MyD88 dimerization and recruitment of IRAK1 and IRAK4 by a novel peptidomimetic compound.”(title).
Loiarro teaches IL-1 is important pro-inflammatory cytokine that is crucial in infection, inflammation and neural injuries (page 801 1st column).  Loiarro teaches that TLR bind non-methylated CpG and LPS (page 801, 2nd column).  Loiarro teaches Il-1R and TLR activate IRAK4 ((page 801, 2nd column).
Loiarro teaches ST2825 was used to treat PBMC were treated with ST2825 inhibitor of TLR (IRAK4 pathway) and CD38+ B cells were decreased (figure 7c) relative to references samples not treated with the inhibitor (healthy controls).
Horton and Loiarro do not specifically teach administering a second dose based on decreased expression of TNFAIP3 (A20), SOCS1 or SOCS3.  .
However, Stanton teaches, “ The present invention also relates to compositions and methods useful in the diagnosis, prevention and thera-peutic treatment of disease states through the use of the differentially expressed genes of the present invention. Methods and compositions are provided for the diagnostic evaluation and prognosis of conditions involving such disease states, for the identification of subjects exhibiting a predisposition to such conditions, for therapeutic uses, e.g., modulating the effect of such differentially expressed genes, for monitoring subjects undergoing clinical evaluation for the prevention and treatment of a disease and its disorders, and for monitoring the efficacy of compounds used in clinical trials.” (page 1).

	Stanton teaches, “In still another embodiment of the present invention, a method is provided for identifying a modulator of a differentially expressed disease state gene comprising contacting a biological sample from a subject having a disease, specifically cardiac, kidney or inflammatory disease, with a compound and determining the expression level of said differentially expressed gene. Comparison may be made between the expression level of the differentially expressed gene in a normal subject or said subject prior to contact with a compound and the expression level of the differentially expressed gene after contact with a compound, said compound selected from the group consisting of small molecules, active polypeptides and antibodies.” (page 9, lines 16-23).
Stanton teaches detection of mRNA.
Koziczak-Holbro teaches that TNFAIP3 expression is has reduced induction in cells with IRAK4 is kinase dead,  Koziczak-Holbro states this demonstrates these genes (including TNFAIP3) depend on IRAK4 kinase activity for their expression (790, bottom, 2nd column, top 791).
Dimitriou teaches, “Natural inhibitors of TLR signaling including soluble decoy TLRs, such as sTLR2 and sTLR4, MyD88s, a splice variant of myeloid differentiation
factor 88 (MyD88) that prevents interleukin-1 receptor (IL-1R)-associated kinase 4 (IRAK-4) recruitment to the receptor (43), and ST2, which sequesters both MyD88 and
st column bottom, top 2nd column). 
	Horton references Powers for inhibitors of IRAK4.  Powers teaches, “We identified N-acyl-2-aminobenzimidazoles 1 (IRAK-4 IC50 = 4.0 lM) and 2 (IC50 = 2.0 lM) following highthroughput screening of IRAK-4 against a small-molecule library (Fig. 1).” (page 2842, 2nd colum, top). 
	Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to examine expression of CD38, TNFAIP3, SOCS3, SOCS1  in samples from SLE subjects with treated with IRAK4  small molecule inhibitor and compare CD38, TNFAIP3, SOCS3, SOCS1 expression to a reference expression level of subjects from a reference population not treated with the IRAK4 small molecule inhibitor and administer a second treatment of the small molecule inhibitor when CD38, TNFAIP3, SOCS3, SOCS1 expression in the sample is decreased.  The artisan would be motivated as to provide a treatment which decreases expression of a downstream marker of IL-1R, TLR, MyD88  demonstrating a decrease in IRAK4 pathway.  The artisan would have a reasonable expectation of success as the artisan is detecting a known genes known to be regulated by IRAK4  pathway.
	With regards to claim 27, Loiarro teaches a decrease of greater than 0.5 fold (figure 7).


With regards to claim 102-103, Stanton teaches the use of blood (page 1, 1st paragraph).
With regards to claims 106-107, Stanton teaches microarrays and quantitative PCR (page 5, 2nd paragraph). 
With regards to claim 114-115, Horton teaches, “effective treatment options are lacking for SLE, in that the primary treatment methods are currently corticosteroids, antimalarial, or anti-inflammatory drugs. There has not been an FDA-approved lupus treatment in over 40 years.”
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to add the IRAK4 small molecule inhibitor to corticoisteriods.  The artisan would be motivated to determine if IRAK4 small molecule inhibitor and corticoisteriods further reduced symptoms and/or altered expression of the recited genes.  The artisan would have a reasonable expectation of success as the artisan is merely combining known SLE therapies.
Response to Arguments
This is a new ground of rejection.
Summary
No claims are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634